 HELROSE BINDERY, INC.Helrose Bindery, Inc. and Graphic Arts Finishing, Inc.andNew York Paper Cutters' and BookbindersUnion No. 119,a/w International Brotherhood ofBookbinders,AFL-CIOand Local 723, Internation-alBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Party to theContract.Case 22-CA-5035June 25, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDKENNEDYOn March 14, 1973, Administrative Law Judge Mil-ton Janus issued the attached Decision in this pro-ceeding.Thereafter,Respondents, the ChargingParty, and counsel for the General Counsel filed ex-ceptions to the Administrative Law Judge's Decisionand supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the Administrative LawJudge's rulings, findings, conclusions, and recom-mended Order, except as modified herein.At the hearing the General Counsel was allowed toamend the complaint with respect to the layoff of 11Helrose employees in March 1972.1 The GeneralCounsel alleged that the March layoff violated Sec-tion 8(a)(1) and (3) because it was a part of Respon-dents' scheme to escape the obligations of the contractwith Local 119, which was to culminate in the termi-nationof theremainingHelrose employees and theclosing of the New York plant in May. The GeneralCounsel further alleged that even if the March layoffwas not motivated by Respondents' antiunionscheme, the failure to recall these 11 employees whenwork became available for them at the new facility inNew Jersey in July constituted a separate violation ofSection 8(a)(1) and (3) of the Act.The Administrative Law Judge found, and weagree, that there was no evidence tending to connecttheMarch layoff with the May termination of thetThe Administrative Law Judge inadvertently indicated that 10 employeeswere laid off m March.The record indicates and we find that I1 employeeswere laid off.499remaining Helrose employees and the relocation oftheHelrose plant to New Jersey. In these circum-stances, and absent any evidence that the March lay-off was for other than economic reasons as assertedby Respondents, the Administrative Law Judge con-cluded that the General Counsel had failed to meethis burden of proof with respect to the alleged discri-minatory nature of the March layoff.As to the allegation that employees laid off inMarch were entitled to reinstatement and backpayfrom the date in July when work was available forthem at the new facilities in New Jersey, the Adminis-trative Law Judge concluded that because these em-ployees were laid off for nondiscriminatory reasonsthey were not entitled to the protection of the Act andwere left to whatever remedies they might have underLocal 119's contract with Helrose. We disagree withthe conclusion of the Administrative Law Judge onthis latter point.By the terms of Local 119's contract with Helrose,laid-off employees had a right to be recalled in theorder of their seniority before the hire of new employ-ees. The Administrative Law Judge correctly conclud-ed that Graphic Arts was nothing more than Helrose'salter egoand thus was bound by the terms of Local119's contract. After the initial startup period in June,GraphicArts reached an employee complementequivalent to that employed prior to the March layoffunder the Helrose name in New York. Nevertheless,none of the employees laid off in March was recalled.Rather, Respondents offered employment to new-comers whom they could logically expect to be moreamenable to Local 723 membership.Having found that the Helrose shutdown was ac-complished for purposes of escaping from the con-tractual obligation with Local 119, it follows that thefailure to recall the employees laid off in March wasmotivated by the same discriminatory consideration.Consequently, we find this conduct violated Section8(a)(1) and (3). SeeBuckhorn Hazard Coal Corpora-tion,194 NLRB 557.THE REMEDYHaving found that Respondents unlawfully failedto recall and reinstate the 11 employees laid off inMarch 1972, we shall order that the violation be re-dressed as set forth in the section entitled "The Reme-dy" of the Administrative Law Judge's Decision.Backpay for these employees is to be based on thedate in July 1972 on which work would have been204 NLRB No. 88 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDavailable for each employee in order of his seniorityas provided for by the Local 119 contract.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedherein, and hereby orders that Respondents, HelroseBindery, Inc. and Graphic Arts Finishing, Inc., theirofficers, agents, successors, and assigns, shall take theaction set forth in the Administrative Law Judge'srecommended Order, as so modified:1.Insert the following as paragraph 2(e) and relet-ter existing paragraphs 2(e), (f), and (g) as new para-graphs 2(f), (g), and (h):"(e)Offer immediate employment to P. Zayas, D.McCan, R. Pulgar, I. Velez, R. Lombardo, W. Nieves,M. Perez, H. Velez, F. Signorelli, E. Luciano, and S.Josephy to positions which were available to them onor after July 1, 1972, or, if those jobs no longer exist,to substantially equivalent positions, and make themwhole for any loss of earnings they may have sufferedby reason of the discrimination against them in themanner set forth in the section entitled `The Reme-dy.2.Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTrefuse to recognize and bargainwithNew YorkPaper Cutters'and BookbindersUnion No.119, a/w International Brotherhoodof Bookbinders,AFL-CIO,as the exclusive rep-resentative for the employees in the unit which itrepresented at our plantin New Yorkwhen it wasoperated under the name of Helrose Bindery,Inc.WE WILL NOTrecognize or contract with Local723, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,as a representative of our employeesunless and until it has been duly certified by theNational Labor Relations Board as such repre-sentative.WE WILL NOT give effect to the contract datedMay 17, 1972, between ourselves and TeamstersLocal 723 unless and until that Union has beenduly certified by the National Labor RelationsBoard as the bargaining representative of ouremployees.WE WILL NOT enforce the union-security orcheckoff provisions in the contract we enteredinto on May 17, 1972, with Teamsters Local 723.WE WILL NOT lay off, discharge, or otherwisediscriminate against our employees because oftheirmembership in Bookbinders Local 119.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees for exer-cising their rights under Section 7 of the NationalLabor Relations Act.WE WILL, upon request, bargain with Book-binders Local 119 as the exclusive bargainingrepresentative of our employees for the unit itrepresents, as to the relocation of our plant fromNew York City to East Rutherford, New Jersey,and its effect on our employees, and we will ob-serve and honor the contract between ourselvesand Bookbinders Local 119 which was enteredinto on January 1, 1971.WE WILL withdraw and withhold all recogni-tion of Teamsters Local 723 as the bargainingrepresentative of our employees unless it is certi-fied by the National Labor Relations Board.WE WILL reimburse each of our present andformer employees who joined Teamsters Local723 after June 1, 1972, for all their initiation feesand dues which were paid or turned over to thatUnion.WE WILL offer to the employees listed belowfull reinstatement to their former positions or, ifthose positions no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority and other rights, and we will make themwhole for any loss of earnings they may havesuffered because of our discrimination againstthem.George EliasJ.AyalaEdward AlstonHerbert ReidAlberto CarrisquilloAngelo RiveraAmador CarrisquilloCarmelo VelezEmma GonzalezJesus VelezWilliam HusseyMarco VelezRuben LorenzoWilliam WilsonSamson PearsonDorothy ZeitzP. ZayasF. Signorelli HELROSE BINDERY, INC.501D. McCanE. LucianoR. PulgarS. Josephy1.VelezR. LombardoW. NievesM. PerezH. VelezHELROSE BINDERY INC. ANDGRAPHIC ARTS FINISHING,INC.(Employer)DatedBy(Representative)(Title)a union-security clause even before it began operations atthe East Rutherford plant. These factualallegations are saidto constitute violations of Section 8(a)(1), (2), (3), and (5).Each Respondent filed a separate answer in which it deniedits commissionof any unfair labor practices.A hearing was held before me in Newark, New Jersey, .3nNovember 7, 20, 21, and 22, 1972. Briefs have been receivedfrom the General Counsel and the Respondents and havebeen fully considered .2Upon the entire record in the case, including my observa-tion of thewitnessesand their demeanor, I make the follow-ing:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTSThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, 16th Floor, 970Broad Street, Newark, New Jersey 07102, Telephone201-645-3240.DECISIONSTATEMENT OF THE CASEMILTON JANUS, Administrative Law Judge: The GeneralCounsel issued his complaint in this proceeding on Septem-ber 21, 1972, after a charge filed on August 1, 1972, by NewYork Paper Cutters' and Bookbinders Union No. 119(Bookbinders or Local 119).1 The complaint alleges that theRespondents (Helrose and Graphic)are a singleemployerconducting a single business enterprise with common own-ership, directors, officers, and agents, which was formerlylocated in New York City, under the name of Helrose, andis now located in East Rutherford, New Jersey, under thename of Graphic; that Helrose had recognized and bar-gained with Local 119 before it ceased operations at its NewYork plant about May 15; that it ceased operations therewithout informing, or bargaining with, Local 119 about itsdecision and wrongfully discharged all the employees in thebargaining unit at that time; that it then opened the samebusiness in East Rutherford about June 4, under the nameof Graphic; and that Graphic recognized and executed abargaining agreement with Teamsters Local 723, containingAll further datereferencesare to 1972 unless another year is specifiedHelrose is a New York corporation which maintained itsprincipal office and place of business at 401West 13thStreet, New York City, where it was engaged in performingbookbinding, page trimming, folding, and related services.During a recent representative 12-month period, Helroseprovided services valued in excess of $50,000, for enterpriseslocated in the State of New York, which, in turn, caused tobe manufactured, sold, and distributed products, goods,and materials valued in excess of $50,000 in interstate com-merce to States other than New York.Graphic is a New Jersey corporation which maintains itsprincipal office and place of business at 74-78 PatersonAvenue, East Rutherford, New Jersey, where it is engagedin performing bookbinding, page trimming, folding, andrelated services. From June through August 1972, a repre-sentative period, Graphic performed services valued in ex-cess of $50,000 of which services valued at $36,000 wereprovided for firms located in States other than New Jersey.Each Respondent admits, and I find, that it isengaged incommerce within the meaning of the Act.3IITHE LABORORGANIZATIONS INVOLVEDThe Charging Party, Bookbinders Local 119, and the Par-ty to the Contract, Teamsters Local 723, are both labororganizationswithin themeaningof the Act.2On the firstday of the hearing, Helrose was represented by MiltonRobbins, andGraphic by Burton C Beal Thereafter,Mr BealrepresentedbothRespondents.Their posthearing brief was filed by Irving T. Bergman,who had not made anappearanceat the hearing.3 I will use the terms"Respondent" or "Respondents"when referring toHelrose andGraphic individually or collectively,as seems mostappropriatein the contextof what I am discussing I do notmeanto imply by the useof either term thatIhave prejudged the case in accord withthe contentionsof any of the parties 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIITHE UNFAIR LABOR PRACTICESbut was secretly and improperly not considered part of theunit), a close friend of the Vinci family, and two acquain-tances ofhis who had not been employed at Helrose. Asthey were working there, an official of Teamsters Local 723,Zingone, happened to pass by, saw or heard the activityinside,stopped,walked in,engaged them in conversation,asked them if they wanted to be represented by his organiza-tion, and was delighted to hear that they did. Then and therethey signed authorization cards and, on May 9, Mrs. Vinciand Mrs. Tikijian having been informed of this turn ofevents entered into an agreementwith Local 723,recogniz-ing it as the exclusive bargaining representative of theiremployees, and binding themselves to negotiate a collective-bargaining agreement within the week.Vinciand Tikijianthen met with Zingone and his bargaining committee (Ger-mann and his two friends)and an agreement was amicablyreached, which they recommended to their wives. It con-tained a union-security provision requiring membership inthe Union after 30 days and a checkoff of dues clause. Thetwo women approved and signed the agreement on May 17.As of that date, no one else had been employed by Graphic,nor had it yet completed its incorporation in New Jersey.When that matter was completed as of May 30, the machin-ery was ready to be removed from the Helrose plant to theGraphic plant. Production began at Graphic the week end-ing June 7.Meanwhile back at the Helrose plant, two notices wereposted aboutMay 10-one, to its employees advising themthat they would be laid off as of May 15 for 2 weeks, and,the second, a notice of a marshal's levy and sale. The 2-weeklayoff was intended, in fact, to be a permanent terminationalthough the employees were not told that. In some waythey learned, during the 2-week period, that preparationswere underway to move out the machinery, and they did nottry to return after May 30. Vinci had told one or two em-ployees that the plant was moving to New Jersey and hadtentatively inquired if they would be interested in transfer-ring there. They understood from him that there would beanother union, and they did nothing more about checkinginto prospects for jobs at the new plant.The details of the levy and auctionare less clear.Who thejudgment creditors were and the dates of their levies werenot developed by Respondent. There is in the record a billof sale,dated May 24, from Alpha Financial Associates(whose letterhead identifies it as an organization whichmakes loans on machinery and equipment) to Graphic, ofallmachinery, equipment, fixtures, and inventory onHelrose's premises, as per an attached schedule. Tikijiantestifiedthat Alpha had purchasedall of Helrose's physicalassets at a public auction held on the Helrose premisessometime between May 10, when the notice was first posted,and May 24, the date of Alpha's resale to Graphic. Theamount of the sale from Alpha to Graphic is stated to be$55,700, and Tikijian testified that only a part of that sumwas actually paid in cash, with the unstated remainder beingevidenced by notes. The sale was made "subject to all validliens presently of record,"referring to chattel mortgages onmuch of the machinery used by Helrose. Thus, Graphicassumed theobligations of Helrose on these chattel mort-Albert Vincihas been activein the binderybusiness formany years,operating first as a principal of a firm knownas North AtlanticBindery, and since 1963 under the nameof Helrose Bindery.Since 1956 these firms had in turn rec-ognized Local 119 as the majority representative for a pro-duction and maintenance unit.Although nota member ofthe employers'association which bargained withLocal 119(PrintingIndustry ofMetropolitanNew York),Helroseadopted the association contract in a separate agreementwith a different expiration date.The latest such agreementbetween Helrose andthe Unionwas for the 3-year period1971 through1973. It providedfor a series of wage increas-es, one of which was to become effective as ofMay 1, 1972.In 1969,Richard Tikijian purchased a half interest inHelrose from Vinci and became active in sales and promo-tion of new business.Vinci continued to serve as presidentof the corporation and as manager of production, whileTikijian assumed the office of secretary-treasurer.During the2 yearsbefore it ceased operations,Helroseemployed approximately 25 workers.After an initial start-up period,Graphic now employs about the same number.In lateMarch 1972,Helrose discontinued its night shift,laying off about 10 employees.Respondent claims that thereduction in employment was made necessary by its deterio-rating financial condition,while the General Counselagrues that it was done as part of the scheme to close downoperationsin New Yorkunder the name of Helrose, and toresume the same operation under the name of Graphic inEast Rutherford,New Jersey, 12 miles from its former loca-tion.Under thecontract between Helrose and Local119 (G.C.Exh. 2a),the Employer could move his plant to a locationless than 20 miles away,but had to offer employment at thenew location first to his old workers.The contract alsoprovidedthat it wouldapply to theplant at its new locationand would be binding onthe Employer's successors,trans-ferees,and assigns.The Employeralso agreed not to consol-idate,merge,sell,or transfer its business to any otherperson,firm,or corporation unless the purchasing firmagreed tobe bound bythe agreement,and unless the conso-lidationwould cause no loss of employment to theEmployer's work force.Finally, the Employer was required,before entering into any transaction or disposition of thetype enumerated above,to give written notice thereof to theUnion,and to give written notice of its obligations under thecontract to all interested parties to such transaction or dis-position.Sometime beforeMay 9, Tikijianhad found a suitablelocation in East Rutherford,and he and Vinci had con-vinced their wives to invest new capital in what they regard-ed as a new venture,which theythen undertook toincorporate.A day or twobeforeMay 9,there were threepeople doing cleanup work preparatory to moving the Hel-rose machinery under the Graphic name. These were DavidGermann,an employee of Helrose(where he did unit work HELROSE BINDERY, INC.503gages, signed notes to Alpha, and paid it an unknownamount of cash.'Vinci and Tikijian testified that their wives had raised themoney for their new business venture from savings out oftheir household allotments, the sale of their interests inother business ventures (some of which they owned withbusiness associates of their husbands), and, in the case ofthe Vincis, by taking out a second mortgage on their home,which was jointly owned. How much of the capital investedinGraphic by Mrs. Vinci and Mrs. Tikijian came frommoneys which either had inherited or had independentlyearned is unknown, and the most reasonable inference fromtheir status and limited business experience is that the majorportion of it was raised from property which they ownedjointly with their husbands or was derived from holdings intheir names which had been financed by their husbands .5Helrose effectively concealed its intention to cease opera-tions at its New York plant from Local 119. It gave Local119 no official notice of its plans, nor did it tell its employeesthat they were being permanently terminated. Vinci, whowas himself a member of Local 119, called it around May20 and asked for a withdrawal card on the pretext that hewas leaving the bindery industry to go into the real estatebusiness.6 Tikijian also claimed that he had sent Local 119a letter on April 26, pleading the Company's inability tosurvive under the existing contract and asking for consider-ation. Bennett, an official of Local 119, denied that he oranyone in the local had received such a letter. I credit Ben-nett and find that it was never received, even if it had beensent, which I doubt. In any event, Tikijian's letter does notreveal what must have been the intention of himself andVinci to relocate the business in the next few weeks.Vinci is in charge of the day-to-day operations, such asscheduling, hiring of employees, and production supervi-sion, at Graphic as he was at Helrose. Tikijian testified thathe is less active at Graphic than he was at Helrose, but itappears that no one else at Graphic has taken over hisresponsibility for increasingsales,which he had at Helrose.Whatever he does for Graphic is of the same nature as whathe did for Helrose. Mrs. Vinci continues her work as amachine operator as she did previously, while Mrs. Tikijianstill spends most of her time at home as a wife and mother.The two women, now the sole officers and directors ofGraphic, sign checks and official papers and are said to beconsulted on major policy decisions, but it is their husbandswho initiate such policies and recommend them to theirwives. The reality of the Graphic operation is as it was atHelrose-Vinci and Tikijian run it for the mutual benefit ofthemselves and their wives.4 Respondent failed to comply with the request of the General Counsel toproduce a security agreement between Alpha and Graphic which had beenat one time attached to the bill of sale and which would have revealed howmuch cash was involved in the transaction.5Mrs Vinci worked both at Helrose and at Graphic as a bindery machineoperator, while Mrs Tikijian is a housewife with young children.b A withdrawal card could be granted under the Union's rules only to amember who was leavingthe industry. With it,he could retain his accumulat-ed pension and welfare rights in the Union's funds.The major customers of Helrose are still the major cus-tomers of Graphic. After Graphic began full operations itsent out advertising material to old customers and new pros-pects in which it claimed for itself the extensive experiencein the bindery trade which Vinci had attained at Helrose.This material also revealed the motivation for the move toEast Rutherford-a claim that it could now underbid itscompetitors in New York (who, unlike itself, still paid thewage rates and benefits required under the Local 119 con-tract).Production at the new plant began about June 4. Some-timelater,Bennett of Local 119 learned from one ofHelrose's old customers that Vinci was active at the newplant in East Rutherford. Bennett went out there and askedVinci the identity of the principals operating the plant andwhether a Union represented the employees. Vinci refusedto tell him. At a later meeting between Vinci, Tikijian, andBennett, the first two denied that they were the principalsof the new firm, but admitted that they were operatingunder a Teamsters contract which was much more favora-ble to them than was the Local 119 contract. Tikijian alsotold Bennett that the old firm had closed down in New Yorkand that, if they had to, they would relocate the plant again.At various times from July through September, Vincicontacted a few of the former Helrose employees and askedthem to work for Graphic. They understood that, if theydid, it would be under the terms of the Teamsters contractand that they would have to join Teamsters under theunion-security clause of that agreement. Vinci also claimedthat he had asked a truckdriver for a Helrose/Graphic cus-tomer who lived in the same neighborhood with some of theold Helrose employees to tell them to get in touch with himabout employment at Graphic. Even if the truckdriver tookthe request seriously, there is no indication that the formeremployees considered thisas anoffer of reinstatement.Contentions of the PartiesThe General Counsel contends that Helrose and Graphicare a singleemployer or, stated otherwise but not substan-tively differently, that Graphic is thealter egoof Helroseand that the purported transfers, sales, and investmentswere nothing more than a calculated attempt to conceal thefact that Graphic is operating a runaway shop. He alsocontends that the facts establish that Respondent renderedunlawful assistance to Local 723 by granting it recognitionand executing a bargaining agreement with it before anyemployees had been hired; that it discriminated against itsemployees at Graphic by requiring membership in Local723 as a condition of employment; that it unlawfully dis-charged the Helrose employees and refused to reinstatethem at Graphic because they were members of Local 119;that it failed to bargain with Local 119 concerning its deci-sion to cease operations in New York and refused to bargainwith it concerning the effects of that decision on its employ-ees; and that it refused to recognize and bargain with Local119 as the exclusive representative of its employees atGraphic and refused to honor its collective-bargainingagreement with it. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent's basic contentions are that Helrose andGraphic are independent entities,operating at different lo-cations,with different stockholders,officers,and directors;that Helrose was forced out of business by economic pres-sures and financial difficulties;that legal proceedings wereinstituted by some of its creditors and its assets were soldat public auction and were purchased by one such creditor;and that,even assuming that Helrose and Graphic were asingle employer,Helrose had a right to go out of business,but that it did so with no antiunion motivation.Respondentseems to concede,however,that in such event it failed tobargain about its decision to close down or relocate.Analysis and ConclusionsThe criticalfactual issue in this case is whether Helrosediscontinued its operationsin New Yorkfor discriminatoryreasons and continued them in East Rutherford as a succes-sor oralter egounder the nameof Graphic. The applicablelegal principles are clear.It is unlawful for an employer toclose down a plant and move it elsewhere in order to deprivehis employees of their right to be representedby and tobargain through the unionof their choice,and to refuse tobargain with their unionover hisdecision to relocate andits effect on his employees.'Respondents emphasize,in their defense,thatHelrosewas in financial difficulties and under economic pressureswhich itcould not withstandin New York. No doubt, Hel-rose could have operated more economically or with moreprofit if it did nothave to pay itsemployees the contractualwage rates and was allowed greater flexibility in fixing hoursand other termsof employment.But economic difficultiesdo not immunizean employerfrom the consequences ofantiunion action.The fact isthat Helrose closed down inNew York,discharged all its employees,and failed to revealto their union representative that a business with the samemachinery,assets, customers,and operating officials wasbeing reestablished in a plant just 12 miles away.Helrose also argues that its financial difficulties, due tothe constraining effect of itscontract with Local119, causedits creditors to close itdown and todispose of its assets. Thecircumstances surrounding the claims of its creditors, thelevy and bywhom it was initiated,and the sale of certainof its assets are shrouded in obscurity.All that is known forcertain is that a lending institution,Alpha Financial Associ-ates,bought some of Helrose's assets and resold them towhat was then an unincorporatedentity for $55,700 ofwhich some undisclosed part was in cash.It is not evenknown whether other creditors of Helrose (assuming thatAlpha was itself a creditor)were paid in whole or in part,or whetherGraphic hasassumed Helrose's unsecured liabil-ities.The money whichMrs. Vinci and Mrs.Tikijian raisedcame in large measure from assetsjointly heldwith theirhusbands or traceable to their husbands'endeavors. It isobvious that if Vinciand Tikijianhad wanted to infuseadditional capital intoHelrose theycould have done so7PlymouthIndustries,Inc,177 NLRB 607, 611, In 3from the same sources into which their wives had dipped.Their intention,however,was to leave Helrose an emptyshell while transferring its ongoing businessto Graphic, inorder to escape from its contract with Local 119. I find,based on my previous recital of the facts and my analysisof them,that Helrose and Graphic are a single employerand that Graphic is nothing more than a disguised continu-ance of Helrose and itsalter ego.8The remaining allegations of the complaint are virtuallyundisputed and uncontested.(a)Beginning May 10,Helrose discharged its employeesrepresentedby Local 119,as part of its scheme to relocateits business at a new location,unencumberedby itsexistingvalid contract with that Union. The equivocal efforts ofVinci to hire some few ex-employees of Helrose for the EastRutherford plant were all conditioned on their forsakingtheir chosen representative and its contract in favor of Local723 and its contract.I find that Respondent's terminationof the New York employees in May,9 and the failure toreinstate them at the East Rutherford plant,is a violationof Section 8(a)(1) and(3) since it was the direct consequenceof Respondent's desire toavoid furtherrecognitionof Local119 and to escape the obligations of their contract.As for the employees laid off in March,the answer is notso obvious.If the layoff were solely for economic reasonsunrelated to its opposition to Local 119,itwould not bediscriminatory nor in violation of the Act. To find a viola-tion as to these employees,itwould be necessary to provethat Respondent's scheme to relocate its plant wasalreadyin operation,and that the layoff was part of such scheme.But there is no evidence tending to establish that Helrosehad that in mind at the end of March,unless I am ready toassume that the first layoff was coordinated with the one inMay. The two were a month and a half apart, and there areno objective circumstances tending to prove that the firstwas related to the second.I am therefore unable to find thatthe March layoff was occasioned by the same reasons whichprompted the May terminations, and I conclude that theGeneral Counsel has failed to meet his burden of proof onthat point.The General Counsel's brief also urges that if I shouldfind, as I just have, that the March layoff was for nondiscn-minatory reasons that I nevertheless hold that the laid-offemployees were entitled to reinstatement and backpay fromthe date, in July, when work would have been available forthem at Graphic. I am unable to do so. If they were laidoff for nondiscriminatory reasons, they are not entitled tothe protection of the Act. If they are entitled to recall underLocal 119's contract with Helrose (and Graphic), their rem-edy must be pursuant to the provisions of that contract.(b) Since it was essential to Respondent's scheme forshutting its operationsin New Yorkand resuming them inEast Rutherford to operate secretly in order to delude Local119, Respondent gave the Union no notice of its intentionto relocate its business.The Unionwas thereby deprived of8 IntergraphtcCorporation ojAmerica,160 NLRB 1284, andGarwm Corpo-ration,153 NLRB 664, enfd asmodified 347 F 2d 295 (C A D C, 1967)9One employee was laid off onthe loth, one on the 12th, and the rest onthe 15th HELROSE BINDERY, INC.any opportunity to bargain with it about that decision orabout the effects of the plant relocation on the Helroseemployees. These are clear violations of Section 8(a)(5).1°(c) Just as clear is Respondent's violation of Section8(a)(2) in granting recognition to Teamsters Local 723 onMay 9, and in executing a collective-bargaining agreementwith it on May 17. Production was not begun at East Ruth-erford until June 4, and the three volunteers who signed theagreement on May 17 represented no one but themselves.In fact, when Respondent recognized and bargained withTeamsters, it had a valid existing agreement with Local 119which it was bound to adhere to.lAs the agreement with Teamsters contained a union-se-curity provision which did not comply with the proviso toSection 8(a)(3) because Teamsters was not the representa-tive of the employees in the appropriate unit covered by theagreement with Local 119, I find that Respondent's execu-tion of an agreement with it discriminated with respect tothe hire and tenure of employees, thereby encouragingmembership in Teamsters and discouraging membership inLocal 119, in violation of Section 8(a)(l) and (3) of theAct.12(d)The General Counsel urges in his brief that the factsset out above concerning the relocation of the plant fromNew York to East Rutherford require findings that the Re-spondent violated Section 8(a)(5) in four separate respects.No extended discussion is needed as to the first two. Anemployer who contemplates the relocation of his plant mustbargain with the recognized representative of his employeeson those matters and must also bargain concerning the ef-fects of his decision on the employees at the old plant. AsHelrose concealed from its employees and from Local 119its decision to close down in New York, remove its machin-ery, and relocate its plant in East Rutherford, it accordedLocal 119 no opportunity to bargain on either of thesematters. In those respects, Section 8(a)(5) was violated.The General Counsel also argues that Helrose andGraphic, as a single employer, must recognize Local 119 asthe representative of the employees at the East Rutherfordplant and must also honor its existing collective-bargainingagreement with Local 119 until its expiration date at theclose of 1973. I agree with him on both points but theycannot be disposed of as summarily as the other 8(a)(5)violations.The East Rutherford plant is 12 miles from the New Yorkplant, within the New York metropolitan area, which is bycommon repute better served by convenient areawide pub-lic transportation than most big cities. In deciding whetheran employer must continue to recognize the bargaining rep-resentative of the old plant employees at the new, the Boardhas taken into account the distance between the two plantsin determining whether a majority of the old plant employ-ees would have transferred to the new.When an employer has met his obligation to bargain withthe union representing his employees over the effect onto See fn. 811Harrawood's, Inc.,193 NLRB 1136.12Rollins-Purle, Inc.,194 NLRB 709505them of a move to a new plant, the Board has held that thereis no basis for attributing the failure of the old plant employ-ees to transfer to the new to any unfair labor practices ofthe employer and has therefore held that the union does notrepresent the employees of the new plant.13However, when the Board has found that the employerfailed to bargain with the union over the conditions forpermitting the old plant employees to transfer to the new,ithas held that it is reasonable to infer that a majority oftheemployeeswould have transferred but for theemployer's violation of Section 8(a)(5), and that the unionis entitled to retain its status as majority representative atthe new plant.14In the instant case, the Respondent engaged in muchmore flagrant conduct than merely refusing to bargainabout the effects on its employees of a plant relocation;here, it failed to inform the Union of its intention to moveits plant, and in fact moved it secretly to frustrate the con-tinued representation of its employees by the Union and toescape its bargaining obligations. Furthermore, it dis-charged its employees at the old plant and unlawfully assist-ed another Union by recognizing it and granting it aunion-security clause despite its lack of a majority. Its ac-tions thereby destroyed any possibility that the Helrose em-ployees would have transferred to East Rutherford if giventhe choice between some additional travel time or being laidoff.But even more applicable to this case than the casescited in footnote 14 are those in which the facts and viola-tions found are similar to those here-cases which involvewhat are aptly described as runaway shops. In the casescited below, the Board has held that the union which repre-sented the employees at the old plant retained its status atthe new." Except inGarwinandRapid Bindery,where en-forcement on this point was denied, the distance betweenthe old and new plants was relatively short. On its facts, thiscase most closely approximatesCalifornia Footwear,114NLRB 765, and I therefore hold that Respondent mustcontinue to recognize Local 119 as the representative of theunit employees wherever they are employed.The starting point for consideration of the GeneralCounsel's proposition that Graphic is bound to observe the'contract made between Helrose and Local 119 is the Su-preme Court's opinion inN.L.R.B. v. Burns InternationalSecurity Services, Inc.,406 U.S. 272 (1972). The Court heldthat a successor employer who takes over an unchangedbargaining unit and hires a majority of the employees al-ready employed there must bargain with the incumbentunion, but is not bound to observe the substantive terms of13The Pierce Governor Company, Inc,164 NLRB 9714Cooper Thermometer Company,160 NLRB 1902, andFraser & JohnstonCompany,189 NLRB 142 The Board was reversed by the courts of appealin both cases on this point, althoughitwas sustained on its findingof a refusalto bargain about the effectsof the plant move on the employees SeeCooperThermometer Company v. N L R B,376 F.2d 684 (C A 2, 1967), andFraser& Johnston Co v NLRB , 469 F 2d1259 (C A. 9, 1972)15California Footwear Company,114 NLRB 765, enfdsub nom.N.L R.B.v. Lewis,246 F 2d 886 (C A. 9, 1957);Garwin Corporation,153 NLRB 664,enfdas modifiedsub nomLocal 57, International Ladies' Garment Workers'Union, AFL-CIO,374 F 2d 295 (C A D C., 1967),Rapid Bindery, Inc, 127NLRB 212, enfdas modified293 F 2d 170 (C A 2, 1961), andThe HurleyCompany, Inc,136 NLRB 551, enfd. 310 F 2d 158 (C.A. 8, 1962) 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe contract which the union had negotiated with the prede-cessor employer. A successor employer is generally one whotakes over and operates a preexistingbusinesswith thosealready employed there through purchase of theassets, reor-ganization, or merger. It presupposes that the successor andthe predecessor were separate and unrelated entities beforethe transaction which substituted one for the other. In thiscase,however, the so-called new operation is operated bythe same persons and with substantially the same ownershipas the old. It is a misconception of the true situation hereto regard Graphic as a successor of Helrose. They are oneemployer, the obverse and reverse of the same coin, and asHelrose was bound to observe and honor its contract withLocal 119, itsalter ego,Graphic, must do the same.CONCLUSIONS OF LAW1.The Respondents are a single employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.New York Paper Cutters' and Bookbinders Union No.119, a/w International Brotherhood of Bookbinders, AFL-CIO, and Local 723, International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of Americaare labor organizations within the meaning of Section 2(5)of the Act.3.All skilled employees engaged as manifold commercialbinders and operators, assistant operators and apprenticeson all types of cutting, stitching, covering, trimming, gather-ing, inserting, folding, collating (straight line, fully automat-ic, single sheet, or web gathering), embossing, and othermachines normally used in bindery and finishing opera-tions; also all utility employees in the bindery, finishing,packing, shipping departments and loading platforms, em-ployed at Respondent's plants in New York City and EastRutherford, New Jersey, excluding office clerical employ-ees, professional employees,guards and all supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within themeaning ofSection 9(b) of the Act.4.New York Paper Cutters' and Bookbinders Union No.119, a/w International Brotherhood of Bookbinders, AFL-CIO, was on May 15, 1972, and has been at all times thereaf-ter, the exclusive collective-bargaining representative ofRespondent's employees in the appropriate unit, within themeaning of Section 9(a) of the Act.5.By refusing in April and May 1972 to bargain withLocal 119 as to its intentions to relocate its plant from NewYork to East Rutherford, and as to the effect of such reloca-tion on the employees in the appropriate unit at the Helroseplant,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and (1)of the Act.6.By refusing in June 1972, and thereafter, to bargainwith Local 119 as the exclusive bargaining representative ofthe employees in the appropriate unit at East Rutherford,New Jersey, and by refusing to observe and honor the ex-isting collective-bargaining agreement between itself andLocal 119, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act.7.By terminating its employees at Helrose on May 10,1972, and thereafter, Respondent engaged in discriminationto discourage membership in Local 119, thereby engagingin unfair labor practices within the meaning of Section8(a)(3); by the same conduct it interfered with, restrained,and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act, thereby engaging in unfairlabor practices within the meaning of Section 8(a)(1).8.By recognizing Teamsters Local 723 under the circum-stancesdescribed above, Respondent has committed unfairlabor practices within the meaning of Section 8(a)(2).9.By including a union-security provision and a dues-checkoff provision in its unlawfully executed contract withTeamsters Local 723, Respondent has committed unfairlabor practices within the meaning of Section 8(a)(3) andM.THE REMEDY1.Having found that Graphic is thealter egoof Helrose,and that both Respondents were involved and participatedin the commission of the unfair labor practices, I shall rec-ommendthat they be held jointly and severally responsiblefor effectuation of the remedial provisions of the recom-mended Order. I shall also recommend a cease-and-desistorder and the affirmative relief customarily ordered in casesof this nature to rectify the effects of the violations.2.Respondents shall offer the employees listed below, allof whom were discriminated against as a result of the re-moval of the Helrose (New York City) plant to the Graphic(East Rutherford) plant, reinstatement to their former posi-tions or, if they no longer exist, to substantially equivalentpositions at the Graphic plant, without prejudice to theirseniority and other rights and privileges, dismissing if neces-sary all employees hired for that plant after June 1, 1972.Further, Respondents shall make whole the employeesreferred to above for any loss of pay they may have sufferedby reason of Respondents' discrimination, by payment tothem of a sum of money equal to the amount each wouldnormally have earned from the date he was terminated asa result of the decision to relocate the Helrose plant to thedate of a valid offer of reinstatement at Graphic's EastRutherford plant, less his net earnings during such period,to be computed in the manner prescribed inF.W.Wool-worth Company,90 NLRB 289, plus interest at 6 percent perannum.3.Respondent will be required to cease and desist frommaintainingor giving effect to any collective-bargainingagreementwith Teamsters Local 723 covering its employeesat its East Rutherford plant, and to withdraw and withholdrecognition from that labor organization as the representa-tive of such employees unless and until it is certified by theBoard as their bargaining representative. I will also requireRespondent to reimburse the dues and initiationfees de-ducted from its employees' wages at the East Rutherfordplant pursuant to the illegal agreement entered into withthat Union on May 17, 1972.4. I also recommend that Respondent, upon request, bar-gain collectively with Local 119, as exclusive representativeof its employees in the appropriate unit, with regard to itsdecision to relocate its New York City plant to East Ruther- HELROSEBINDERY, INC.ford and with regard to the effects such relocation has hadand may have in the future on those employees. I will alsorecommend that Respondent observe and honor the con-tract entered into with Local 119 on January 1, 1971, for itsfull term, and that it bargain, upon request, with that Unionfor extension, renewal, or modification of that contract atthe appropriate time.In view of the nature and extent of the unfair labor prac-ticeswhich Respondent has committed. I shall also orderthat it cease and desist from interfering in any other mannerwith the rights of its employees to enjoy the statutory guar-antees of self-organization.Upon the foregoing findings of fact, conclusions of law,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended: 16ORDERRespondents Helrose Bindery, Inc. and Graphic ArtsFinishing, Inc., their officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusing to recognize and bargain with New YorkPaper Cutters' and Bookbinders Union No. 119, a/w Inter-national Brotherhood of Bookbinders, AFL-CIO, as theexclusive bargaining representative of its employees in thefollowing appropriate unit:All skilled employees engaged as manifold commer-cial binders and operators, assistant operators and ap-prentices on all types of cutting, stitching, covering,trimming,gathering,inserting,folding,collating(straight line, fully automatic, single sheet, or web gath-ering), embossing and other machines normally used inbindery and finishing operations; also all utility em-ployees in the bindery, finishing, packing, shipping de-partments and loading platforms, employed at theEmployer's plants in New York City and East Ruther-ford, New Jersey, excluding office clerical employees,professional employees, guards and all supervisors asdefined in the Act.(b)Recognizing or contracting with Local 723, Interna-tionalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any successor thereto, asa representative of their employees for the purpose of collec-tive bargaining with respect to wages, rates of pay, hours ofemployment, or other terms and conditions of employment,unless and until such labor organization shall have beenduly certified by the National LaborRelations Board asexclusive representative of the said employees.(c)Giving effect to the collective-bargaining contractdatedMay 17, 1972, between Respondent Graphic andTeamsters Local 723, or to any extension, renewal, or modi-fication thereof, unless and until Teamsters Local 723 shall16 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall,as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.507have been duly certified by the National Labor RelationsBoard as the exclusive representative of the Respondent'semployees.(d)Encouraging membership in Teamsters Local 723, ordiscouragingmembership in Bookbinders Local 119, byconditioning the hire or tenure of employment, or any termor condition of employment, upon membership in, affilia-tion with, or dues payment to any labor organization, exceptas authorized in Section 8(a)(3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of1959.(e)Discouraging membership in Bookbinders Local 119,or any other labor organization of their employees, by ter-minatingthe employment of any of their employees discri-minatorily,and by thereafter failing and refusing toreinstatethem, or by discriminating in any othermanner inregard to their hire and tenure of employment or any termor condition of employment.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action which I find willeffectuate the policies of the Act:(a)Upon request, bargain collectively with BookbindersLocal 119, as the statutory representative of the employeesin the above-described unit, as to the relocation of its plantfrom New York City to East Rutherford, New Jersey, andits effect on the employees employed by Helrose, and ob-serve and honor the collective-bargainingagreement en-tered into on January 1, 1971, by Local 119 and RespondentHelrose.(b)Withdraw and withhold all recognition of TeamstersLocal 723 as the exclusive representative of their employeesfor the purpose of collective bargaining unless and until saidlabor organization has been duly certified by the NationalLabor Relations Board as the exclusive representative ofsuch employees.(c)Reimburse each of their present and former employ-ees who joined Teamsters Local 723 after June 1, 1972, forall initiationfees,dues, and other moneys, if any, paid orturned over to said labor organization.(d)Offer to the employees listed below full reinstatementto their former positions or, if they no longer exist, to sub-stantially equivalent positions at Respondent's East Ruther-ford plant, without prejudice to their seniority or otherrights and privileges, and make them whole in the mannerset forth in the section entitled "The Remedy."George EliasJ.AyalaEdward AlstonHerbert ReidAlberto CarrisquilloAngelo RiveraAmador CarrisquilloCarmelo VelezEmma GonzalezJesus VelezWilliam HusseyMarco VelezRuben LorenzoWilliam WilsonSamson PearsonDorothy Zeitz(e)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords and reports, and all other records necessary to ana-lyze the amount of backpay due, and the right to reinstate-ment.(f)Post at its plant at East Rutherford, New Jersey, co- 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDpies of the attached notice marked "Appendix." t' Copies ofupon receipt thereof, and be maintained for 60 consecutivethe notice, on forms provided by the Regional Director fordays thereafter, in conspicuous places, including all placesRegion 22, after being duly signed by authorized represent-where notices to employees are customarily posted. Reason-atives of the Respondents, shall be posted immediatelyable steps shall be taken by the Respondents to insure thatsaidnotices are not altered, defaced, or covered by anyn In the event the Board'sOrder isenforced by a Judgment of the Unitedother material.StatesCourt of Appeals, the words in the noticereading"Posted by Order(g)Notify the Regional Director for Region 22, in writ-of the NationalLaborRelations Board" shall read "Posted Pursuant to aing,within 20 days from the date of this Order, what stepsJudgment of the UnitedStates Court of AppealsEnforcing an Order of theNational LaborRelations Board."Respondents have taken to comply herewith.